Citation Nr: 1011240	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-31 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for carpal tunnel syndrome of the right hand.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to an initial rating higher than 10 percent 
for a lumbar strain with osteoarthritis.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 2002 to July 
2006.  He served in Operation Iraqi Freedom and received the 
Army Commendation Medal.

These matters come before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In that decision, the RO granted service connection 
for a lumbar strain with osteoarthritis and for carpal tunnel 
syndrome of the right hand and assigned initial disability 
ratings of 10 percent, effective July 10, 2006, and denied 
entitlement to service connection for PTSD. 

The issue of entitlement to an initial rating higher than 10 
percent for a lumbar strain with osteoarthritis is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's carpal tunnel syndrome of the right hand is 
manifested by moderate incomplete paralysis of the right 
median nerve. 

2.  The Veteran served in combat and has been diagnosed as 
having PTSD based on his claimed combat stressors.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent for 
carpal tunnel syndrome of the right hand have been met since 
the effective date of service connection.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Code 
(DC) 8515 (2009).

2.  The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

As the Board is granting the claim for service connection for 
PTSD, the claim is substantiated, and there are no further 
VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 
(2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not apply 
to claims that could not be substantiated through such notice 
and assistance).

The claim for a higher initial rating for carpal tunnel 
syndrome of the right hand arises from the Veteran's 
disagreement with the initial rating assigned after the grant 
of service connection.  The courts have held, and VA's 
General Counsel has agreed, that where an underlying claim 
for service connection has been granted and there is 
disagreement as to "downstream" questions, the claim has 
been substantiated and there is no need to provide additional 
VCAA notice or address prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 
(2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as initial 
rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  

VA obtained the Veteran's service treatment records and all 
of the identified post-service VA treatment records.  In 
addition, the Veteran was afforded a VA examination for 
carpal tunnel syndrome of the right hand. 

Analysis

Initial Rating

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's carpal tunnel syndrome of the right hand is 
currently rated under 38 C.F.R. § 4.142a, DC 8515 as 
paralysis of the median nerve.  Under DC 8515, paralysis of 
the major extremity is rated as follows: a 10 percent rating 
is warranted for mild incomplete paralysis; a 20 percent 
rating is warranted for moderate incomplete paralysis; a 40 
percent rating is warranted for severe incomplete paralysis; 
and a 60 percent rating is warranted for complete paralysis, 
with the hand inclined to the ulnar side, the index and 
middle fingers more extended than normal, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the place of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, inability to make a fist, and the 
index and middle finger remain extended; inability to flex 
the distal phalanx of the thumb, defective opposition and 
abduction of the thumb at the right angle to the palm; 
weakened flexion of the wrist; and pain with trophic 
disturbances.  38 C.F.R. § 4.124a, DC 8515.

The rating schedule provides guidance for rating neurologic 
disabilities.  With regard to rating neurologic disabilities, 
cranial or peripheral neuritis, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  

The maximum rating that can be assigned for neuritis not 
characterized by organic changes will be that for moderate, 
or with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  Id.  Cranial or peripheral neuralgia, 
usually characterized by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

In his January 2007 claim (VA Form 21-4138), the Veteran 
stated that he experienced numbness and extreme pain in his 
right hand, which radiated from his right wrist joint to 
approximately halfway down his right hand to the middle of 
all of his fingers.  His right hand was weak, with little or 
no grip, and he was unable to use his right hand to lift 
things.  The pain and numbness were more pronounced during 
cold and damp weather.

A May 2007 VA examination report indicates that the Veteran 
reported experiencing pain and numbness of the right upper 
extremity, mostly in the right hand.  The pain and numbness 
were constant and were aggravated anytime he attempted to use 
his right hand.  He worked in logistics and reported that it 
was difficult to work with his right hand, especially 
computer work.  Lifting, pushing, and pulling were also 
difficult and limited.  

Examination revealed that motor strength in the right upper 
extremity was limited secondary to pain.  Right hand grip was 
4/5.  Deep tendon reflexes were normal (2+) in the upper 
extremities, biceps, and brachioradialis.  Positive Tinel's 
sign was noted at the right wrist.  There was some tenderness 
noted on palpation of the right forearm.  There was decreased 
pinprick and light touch sensation on the entire right hand, 
especially on the right medial nerve distribution.  A 
diagnosis of, among other things, carpal tunnel syndrome of 
the right hand, was provided.

The evidence reveals that there is a right hand disability 
with pain, numbness, and weakness.  The pain causes the right 
hand grip and muscle strength to be diminished at 4/5 
(meaning that although not normal, the muscle can move the 
joint through range both against gravity and against 
resistance; Jonathan Blood-Smyth, Muscle Strength Assessment-
Physiotherapy, Feb. 10, 2009; www. 
www.articlesbase.com/health-articles/muscle-strength-
assessment-physiotherapy-764318.html).  Although the Veteran 
has reported that the pain prevents him from doing any 
lifting with his right hand, the examination findings show 
that he has the ability to use his hand. 

Deep tendon reflexes are normal, but there is decreased 
sensation and numbness in the right hand.  The pain is 
constant, and the Veteran has described it as severe.  The 
medical evidence does not contradict his report.  The 
findings are not wholly sensory, as shown by the 4/5 muscle 
and grip strength.  

The examination report and other medical records do not 
report whether the Veteran is right handed.  The Veteran's 
report that he must now lift with his left hand, suggests 
that he previously lifted with his right, and provides 
evidence that he is right hand dominant.  Given the level of 
pain, the diminished strength and grip, and the sensory 
involvement, the Board finds the disability to be more than 
mild.  It does not exceed the level of moderate incomplete 
paralysis, given the residual muscle strength and normal 
reflexes.  Accordingly, an initial rating of 30 percent is 
warranted on the basis of moderate incomplete paralysis of 
the median nerve on the dominant side.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.124a, DC 8515.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
is authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").
There has been no allegation or evidence of exceptional 
factors in this appeal.  The symptoms of the Veteran's right 
hand disability are pain, weakness, and decreased sensation.  
These symptoms are contemplated by the rating criteria.  
Thus, referral for consideration of an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

Total Disability Rating Based on Individual Unemployability 
(TDIU)

The Court has held that entitlement to a TDIU is an element 
of all claims for a higher initial rating.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised 
when a Veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability.  See Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) & Jackson v. 
Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an 
inferred claim for a TDIU is raised as part of an increased 
rating claim only when the Roberson requirements are met). 

October 2006 VA examination reports reveal that the Veteran 
reported working one month prior to the October 2006 VA 
examinations as a power generator mechanic with Foley Company 
in Piscataway, New Jersey and that he had difficulty finding 
employment following his July 2006 discharge from service due 
to pain in his feet.  However, the Veteran's subsequent 
medical treatment records indicate that he was employed.  He 
worked as a generator mechanic at the time of a November 2006 
VA examination, worked full time in logistics at the time of 
May 2007 VA examinations, and a November 2008 medical 
examination report from the Vet Center in Secaucus, New 
Jersey (Vet Center) reveals that he was employed with the 
North Bergen Police Department.

Although the October 2006 VA examination reports reveal that 
the Veteran initially reported difficulty finding employment 
after being discharged from service, the evidence reveals 
that he has been gainfully employed since at least November 
2006 and he has not submitted evidence of unemployability.  
The question of entitlement to a TDIU is therefore not 
raised.  See Jackson, 587 F.3d at 1109-10; Roberson, 251 F.3d 
at 1378.

Service Connection

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. 
App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

A determination that a Veteran engaged in combat with the 
enemy may be supported by any evidence which is probative of 
that fact, and there is no specific limitation of the type or 
form of evidence that may be used to support such a finding.  
VAOPGCPREC 12-99 (1999).  Evidence submitted to support a 
claim that a Veteran engaged in combat may include the 
Veteran's own statements and an "almost unlimited" variety of 
other types of evidence.  Gaines v. West, 11 Vet. App. 353, 
359 (1998).  The Court has held that receiving enemy fire or 
firing on an enemy can constitute participation in combat.  
Sizemore v. Principi, 18 Vet. App. 264 (2004).  

If, however, VA determines either that a Veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain credible supporting evidence 
of the stressor.  38 C.F.R. § 3.304(f); see Zarycki, 6 Vet. 
App. 91, 98 (1993).

When there is a current diagnosis of PTSD, the sufficiency of 
a claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. 
§ 3.304(f).  Credible supporting evidence cannot consist 
solely of after-the-fact medical evidence containing an 
opinion as to a causal relationship between PTSD and service.  
See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  This does 
not mean "that there be corroboration of every detail 
including the appellant's personal participation in the 
identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).

The Veteran's VA medical records indicate that he has been 
diagnosed as having PTSD.  Such records include a May 2007 VA 
examination report and treatment records from the Vet Center 
dated from January to November 2008.

The Veteran's medical records also establish a link between 
his reported symptoms and some of his claimed in-service 
stressors.  The May 2007 diagnosis of PTSD was based upon the 
Veteran's report of being ambushed in service, witnessing 
injury and death (including the death of his close friend 
Michael), being shot at regularly, and witnessing mutilated 
and tortured bodies that he had to put in trucks.  Also, the 
treatment records from the Vet Center variously described the 
Veteran's PTSD as "secondary to combat trauma" and 
"secondary to war trauma". Thus, the Veteran has been 
diagnosed as having PTSD and there is credible medical 
evidence of a nexus between his symptoms and some of his 
claimed in-service stressors.

The only remaining question in this case is whether there is 
credible supporting evidence of the claimed in-service 
stressors, or whether the evidence supports a finding that 
the Veteran engaged in combat.

As for whether the Veteran engaged in combat, his DD 214 and 
service personnel records indicate that he served as a power 
generator equipment repairman with the Army.  He served with 
the 63rd Signal Battalion in Iraq from February 2003 to 
February 2004 and in Kuwait from January 2005 to January 
2006.  Furthermore, he received the Army Commendation Medal, 
Army Achievement Medal, Army Good Conduct Medal, National 
Defense Service Medal, Global War on Terrorism Expeditionary 
Medal, Global War on Terrorism Service Medal, Non 
Commissioned Officer Professional Development Ribbon, Army 
Service Ribbon, Overseas Service Ribbon, and Iraq Campaign 
Medal.

In his January 2008 claim, the Veteran stated that he served 
in a combat zone (Iraq and Kuwait).  During the May 2007 VA 
examination, he reported that he was ambushed a couple times 
in service and was shot at regularly.  Some of his medical 
treatment records from the Vet Center described his PTSD as 
"secondary to combat trauma".  A November 2008 treatment 
report from the Vet Center reveals that he reported combat 
experiences in service.  Specifically, he reported that he 
took part in the initial attack on Baghdad and that there 
were fire fights in the center of the city.

While a Veteran is competent to report participation in 
combat, his reports must be weighed against the service 
department records, and any other evidence of record.  There 
is nothing in the Veteran's service personnel records to 
either confirm or contradict his reports of combat experience 
in Iraq.  Internet research reveals that the 63rd Signal 
Battalion deployed deep into Iraq upon initiation of the 
ground war in 2003 and supported theater logistic support 
areas from the Kuwait border to Baghdad.  It was one of the 
first signal battalions to cross into Iraq during initial 
combat operations.

Given the Veteran's testimony, the history of his unit, and 
the absence of any evidence to contradict his reports of 
combat experience, the evidence is at least in equipoise on 
the question of whether he engaged in combat.  Resolving 
reasonable doubt in his favor, the Board finds that he 
engaged in combat.  38 U.S.C.A. § 5107(b).

As the Veteran engaged in combat and has been diagnosed as 
having PTSD based on his claimed combat stressors, the 
criteria for service connection are met. 38 U.S.C.A. §§ 1110, 
5107(b); § 38 C.F.R. §§ 3.303, 3.304(f)(1).


ORDER

Entitlement to an initial rating of 30 percent for carpal 
tunnel syndrome of the right hand is granted, effective July 
10, 2006.

Entitlement to service connection for PTSD is granted.


REMAND

In December 2008, the Veteran submitted a signed 
Authorization and Consent to Release Information to VA form 
(VA form 21-4142) requesting documents from 123 Physical 
Therapy, LLC (123) relating to treatment for a lumbar strain 
and osteoarthritis.  The RO sent a letter to 123 in December 
2008 requesting the Veteran's treatment records.  In 
response, 123 sent a letter to the RO in which it stated that 
they were not treating the Veteran with regards to a 
disability claim, but that he was receiving treatment for 
complaints of low back pain.  There was no further attempt 
made to obtain the Veteran's treatment records from 123.  VA 
has a duty to obtain relevant records of private treatment.  
38 U.S.C.A. § 5103A(b); Massey v. Brown, 7 Vet. App. 204 
(1994).  A remand is necessary as the records are directly 
relevant to Veteran's claim. 
 
Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should take all necessary steps to 
obtain all records of the Veteran's 
treatment at 123 Physical Therapy, LLC 
from January 2008 to the present for his 
back disability. 
 
Any additional information needed to 
request these records should be requested 
from the Veteran.

2.  If newly received evidence suggests a 
change in the back disability, the 
Veteran should be afforded a new VA 
examination.

3.  If any benefit on appeal remains 
denied, issue a supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


